Case 8:17-cv-02274-DOC-DFM Document 273-7 Filed 10/21/19 Page 1 of 6 Page ID
                                 #:7169
Case 8:17-cv-02274-DOC-DFM Document 273-7 Filed 10/21/19 Page 2 of 6 Page ID
                                 #:7170
Case 8:17-cv-02274-DOC-DFM Document 273-7 Filed 10/21/19 Page 3 of 6 Page ID
                                 #:7171
Case 8:17-cv-02274-DOC-DFM Document 273-7 Filed 10/21/19 Page 4 of 6 Page ID
                                 #:7172
Case 8:17-cv-02274-DOC-DFM Document 273-7 Filed 10/21/19 Page 5 of 6 Page ID
                                 #:7173
Case 8:17-cv-02274-DOC-DFM Document 273-7 Filed 10/21/19 Page 6 of 6 Page ID
                                 #:7174
